Opinion by
Mb. Justice Mitchell,
We fail to discover any evidence of negligence on the part of the defendant. The engine had been working satisfactorily under the charge of the plaintiff himself for about a year. On the day of the accident it began to “pound ” in a way indicating that something was out of. order, and the master mechanic and plaintiff himself, a practical machinist familiar with this engine, were engaged in making an investigation to find out what was the matter, when the explosion took place.
The only negligence charged is that the master mechanic apparently thinking he had discovered the source of the trouble and that it was not serious, told plaintiff to start the engine, while plaintiff thought there should be a further examination. Both were close to the engine looking and listening to discover the cause of the knocking, when the accident occurred. The superintendent of the mill was also present aiding in the examination but it does not appear that he gave any orders. Even if the master mechanic was anything more than a fellow workman, which was not shown, the happening of the accident was not evidence of negligence on his part and there was no other,
Judgment affirmed,